Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application response to communication of application filed 12/23/2019 to 06/24/2021.
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  
In abstract: 
Page 55, line 2, replace “Disclosed are a substrate" with --A substrate--.
Page 55, line 5, replace “Accordingly, a substrate" with --A substrate--.
Page 55, line 7, replace “According to the disclosure, the substrate" with --The substrate--.
3.	Claims 1-11 are pending in the application.
Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement

5.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449, filed 06/21/2021.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449, filed 11/09/2020.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449, filed 12/23/2019.  The information disclosed therein was considered.
Drawings
6.	The drawings were received on 12/23/2019.  These drawings are review and accepted by examiner.
Allowance
7.	Claims 1-11 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Sugimoto et al (US. 6,832,863) discloses a series of substrate transport path for transporting substrates is arranged on upper and lower stories.  Substrate are transferable between the substrate transport path on the first story and the substrate transport path on the second story.  The path includes a going only path for transporting the substrates forward and a return only path for transporting the substrates in the opposite direction, these paths being arranged on the upper and lower stories.  Inagaki et al (US. 11,152,233) discloses a substrate treating apparatus includes an indexer division, stories, and a controller.  Each of the stories includes a first rack, a treating section, and a main transport mechanism.  The indexer division includes a carrier rack and a transport device.  The transport device performs a feeding operation for transporting substrates from a carrier placed on the carrier rack to the first rack and Choi et al (US. 10,908,503) discloses an apparatus for treating a substrate includes a developing chamber that perform a developing process on the substrate by supplying a developing solution, a supercritical chamber that treats the substrate by supplying a supercritical fluid, and a transfer chamber having a transfer unit that transfers the substrate W between the developing chamber and the supercritical chamber  taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a treating block disposed between the first indexer block and the second indexer block performs a predetermined treatment on the substrate to be sent when the substrate is sent from the treating block on the first end to the interface block, the interface block unloads the sent substrate into the external 25device, the interface block loads the substrate, subjected to the predetermined treatment by the external device, from the external device and sends the loaded substrate to the treating block on the second end, a treating block of the treating blocks disposed between the second 30indexer block and the interface block sends the substrate, having been sent from the interface block, from the treating block on the second end to the second indexer block, the treating block disposed between the second indexer block and the interface block performs a predetermined treatment on the substrate to 35be sent when the substrate is sent from the treating block on the second end to the second indexer block, and  - 47 -the second indexer block returns the sent substrate to the carrier placed on the second carrier platform” in a substrate treating apparatus for treating a substrate as claimed in the independent claim 1.  Claims 2 and 8-9 are also allowed because of their dependency on claim 1; or
Per claim 3: there is no teaching, suggestion, or motivation for combination in the prior art to “a treating block of the treating blocks disposed between the second indexer block and the interface block sends the substrate, having been sent from the second indexer block, from the adjacent treating block to the interface block, the treating block disposed between the second indexer block and 20the interface block performs a predetermined treatment on the substrate to be sent when the substrate is sent from the adjacent treating block to the interface block; the interface block unloads the sent substrate into the external device, 25the interface block loads the substrate, subjected to the predetermined treatment by the external device, from the external device and sends the loaded substrate to the treating block on the second end, the treating blocks and the second indexer block send the substrate, having been sent from the interface block, from the treating block on the 30second end to the first indexer block via the second indexer block, a treating block disposed between the first indexer block and the second indexer block performs a predetermined treatment on the substrate to be sent when the substrate is sent from the treating block on the second end to the first indexer block; and  35the first indexer block returns the sent substrate to a carrier placed on the first carrier platform” in a substrate treating apparatus for treating a substrate as claimed in the independent claim 3.  Claims 4-7 are also allowed because of their dependency on claim 3; or
Per claim 10: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “a first treating step of causing a treating block disposed between the first indexer block and the second indexer block to perform a 15predetermined treatment on the substrate to be sent when the substrate is sent from the treating block on the first end to the interface block; an unloading step of causing the interface block to unload the sent substrate into the external device; a loading and sending step of causing the interface block to load 20the substrate, subjected to the predetermined treatment by the external device, from the external device and to send the loaded substrate to the treating block on the second end; a second sending step of causing a treating block of the treating blocks, disposed between the second indexer block and the interface block, 25to send the substrate, having been sent from the interface block, from the treating block on the second end to the second indexer block; a second treating step of causing the treating block disposed between the second indexer block and the interface block to perform a predetermined treatment on the substrate to be sent when the substrate is 30sent from the treating block on the second end to the second indexer block; and a returning step of causing the second indexer block to return the sent substrate to the carrier placed on the second carrier platform provided in the second indexer block” in a substrate transporting method for a substrate treating apparatus as claimed in the independent claim 10; or
Per claim 11: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “a first treating step of causing the treating block disposed between 20the second indexer block and the interface block to perform a predetermined treatment on the substrate to be sent when the substrate is sent from the adjacent treating block to the interface block; an unloading step of causing the interface block to unload the sent substrate into the external device;  25a loading and sending step of causing the interface block to load the substrate, subjected to the predetermined treatment by the external device, from the external device and to send the loaded substrate to the treating block on the second end; a second sending step of causing the treating blocks and the second 30indexer block to send the substrate, having been sent from the interface block, from the treating block on the second end to the first indexer block via the second indexer block; a second treating step of causing a treating block disposed between the first indexer block and the second indexer block to perform a 35predetermined treatment on the substrate to be sent when the substrate is sent from the treating block on the second end to the first indexer block;  - 53 -and a returning step of causing the first indexer block to return the sent substrate to a carrier placed on the first carrier platform” in a substrate transporting method for a substrate treating apparatus as claimed in the independent claim 11. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 
571.272.1876. The examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	Informations regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Pho M Luu/
Primary Examiner, Art Unit 2824